            IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


PORSHA L. WHITFIELD,                    *
                                        *


     Plaintiff,                         *
                                        ★


           V.                           *                CV 117-098
                                        *


FLUOR ENTERPRISES, INC.,                *
                                        ★


     Defendant.                         *



                                   ORDER




     Pending     before     the    Court     is     Plaintiff's      motion    for

reconsideration.     (Doc. 25.)      In her motion. Plaintiff asks the

Court to reconsider its Order dismissing her claim of religious

discrimination against Defendant, her former employer.                     For the

reasons set forth below. Plaintiff's motion is DENIED.




                              I.    BACKGROUND


     Plaintiff,     proceeding      pro      se,    filed    this     employment

discrimination     action    alleging       she    was   subjected    to    sexual

harassment and terminated based on religious discrimination.                  (Am.

Compl., Doc. 4, at 5.)       She contends that Defendant's decision to

terminate her employment was motivated by remarks she made during

a meeting with Defendant's Human Resources Department regarding a

disciplinary action taken against Plaintiff by her supervisor.

(Id.)   Plaintiff said, ^'you dig on[e] ditch you dig two," which is
a ''biblical term."      (Id.)    Defendant perceived this statement as

a threat and terminated Plaintiff shortly thereafter.               (Id.)

     Simultaneous with filing her complaint, Plaintiff moved to

proceed in forma pauperis, and her amended complaint was screened

by     the      United      States       Magistrate       Judge.            See

28 U.S.C. § 1915(e)(2)(B).         On November 13, 2017, the Magistrate

Judge entered a Report and Recommendation ("R&R") that Plaintiff's

claim for religious discrimination be dismissed for failure to

state a claim.^     (R&R, Doc. 6, at 4-6.)       The Magistrate Judge found

Plaintiff failed to allege any facts to show Defendant was aware

of or motivated by her religious beliefs.             (Id. at 6.)    In fact.

Plaintiff    specifically     alleged     that   Defendant    perceived     the

comment as a threat, not a religious statement.            (Id.)

     The R&R was served on Plaintiff and indicated she had until

November 30, 2017, to file objections.            (Order of Nov. 13, 2017,

Doc. 7.)     Plaintiff did not file any objections.          Accordingly, on

December 5, 2017, the Court entered an Order adopting the R&R and

dismissing Plaintiff's religious discrimination claim.               (Doc. 9.)

On May 18, 2018, more than five months later. Plaintiff filed the

instant motion asking the Court to reconsider its decision to

dismiss her claim.




1 The Magistrate Judge also recommended dismissal of Defendant Bo Lewis,
Plaintiff's supervisor, because individual capacity suits are not cognizable
under Title VII.   (R&R, at 4.)   Plaintiff does not challenge that decision in
her motion for reconsideration.
                         II.    LEGAL STANDARD


     Plaintiff   has   not   indicated   which   Federal    Rule   of    Civil

Procedure she relies on to assert her motion for reconsideration.


A motion for reconsideration can be made pursuant to Rule 59 or

Rule 60, Shaarbay v. State of Florida, 269 F. App'x 866, 867 (11th

Cir. 2008), and, therefore, the Court must determine the Rule under

which Plaintiff's motion is properly considered.           See, e.g.. Brown

V. Spells, 2011 WL 4543905 (M.D. Ga. Sept. 30, 2011) (resolving

whether a motion for reconsideration should be decided under Rule


59(e) or Rule 60(b)).        When a motion for reconsideration of a

judgment is filed within the twenty-eight-day time period set forth

in Rule 59(b), the motion should be considered a motion to amend

or alter a judgment pursuant to Rule 59(e), not Rule 60.                   See

Mahone v. Ray, 326 F.3d 1176, 1178 n. 1 (11th Cir. 2003).           Because

Plaintiff filed her motion more than twenty-eight days after the

Court issued its Adoption Order, Plaintiff's motion will be treated

as a motion for relief from judgment pursuant to Rule 60.

     Rule 60(b) provides that a Court may relieve a party from

judgment in a limited number of circumstances including: (1)

mistake or neglect; (2) newly discovered evidence; (3) fraud; (4)

if the   judgment is    void; or,    (5)   if the    judgment      has    been

satisfied.   Fed. R. Civ. P. 60(b)(1)-(5).       The catchall provision

of Rule 60(b) authorizes relief from judgment based on '^any other

reason that justifies relief."       Fed. R. Civ. P. 60(b)(6).          Relief
under    Rule   60(b)(6)     is   an "extraordinary         remedy     which   may   be

invoked only upon a showing of exceptional circumstances." Griffin

V. Swim-Tech Corp.^ 722 F.2d 677, 680 (11th Cir. 1984) (citation

omitted).       When    a    party   bases       its   motion    to    reconsider    on

previously unsubmitted evidence, "the court should not grant the

motion absent a showing that the evidence was not available during

the pendency of the case."           M.G. v. St. Lucie Cnty. Sch. Bd., 741

F.3d    1260,   1262     (11th     Cir.    2014)       (internal      quotations     and

alterations omitted).




                                  Ill.    DISCUSSION


        Liberally construing Plaintiff's one-page pro se motion, she

argues that there is additional evidence that was not considered

when     her    religious         discrimination         claim     was     dismissed.

Specifically, Plaintiff contends that Defendant was aware of her

religion and that her comment was a biblical reference because

Defendant required her to write a statement explaining what the

comment meant.     This evidence, however, was available to Plaintiff

when she filed her complaint.              Further, she sets forth no reason

why these facts could not have been included in her complaint or

raised in an objection to the R&R.               Therefore, Plaintiff has failed

to   demonstrate       the   existence      of    "newly    discovered      evidence"

warranting the Court's reconsideration.                  See St. Lucie Cnty. Sch.

Bd., 741 F.3d at 1262; Mays v. U.S. Postal Serv., 122 F.3d 43, 46
(11th Cir. 1997) (''[W]here a party attempts to introduce previously

unsubmitted evidence on a motion to reconsider, the court should

not grant the motion absent some showing that the evidence was not

available during the pendency of the motion.").

     Moreover, not only did Plaintiff not file an objection to the

Magistrate Judge's R&R, she waited over five months to file this

motion.       Although    some      lack   of    diligence     may    be    excusable

considering Plaintiff is proceeding pro se, the failure to object

to the R&R and the lengthy delay in filing this motion does not

justify granting the '"extraordinary remedy" of reconsideration.

See Griffin, 722 F.2d at 680.




                                 IV.   CONCLUSION


        For   the   reasons   set    forth      above,   the   Court       finds   that

Plaintiff has not demonstrated sufficient grounds for relief from

judgment under Rule 60(b).             Accordingly, Plaintiff's motion for

reconsideration (doc. 25) is DENIED.

     ORDER ENTERED at Augusta, Georgia, this                         day of October,

2018.




                                                J. "RANDMrHALL/^ CHIEF JUDGE
                                                jJNITED/STATES DISTRICT COURT
                                                SOUTHERN   DISTRICT OF GEORGIA
